DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 January 2022 has been entered.
 Election/Restrictions
This application is in condition for allowance except for the presence of claims 55, 58, 60, 62, and 69-71 are directed to inventions that are non-elected without traverse.  Accordingly, claims 55, 58, 60, 62, and 69-71 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 55, 58, 60, 62, and 69-71 are canceled.
Reasons for Allowance
Claims 1, 3, 5, 6, 13, 15, 19, 23, 35, 39, 43, 47, and 51 are allowed over prior art.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Anderhub (US 5215540) in view of Kobayashi et al (US 2016/0136394) further in view of Ikari et al (US 5876385), fails to disclose or make obvious a device as described in claim 1. Specifically, Anderhub in view of Ikari fails to disclose or make obvious a catheter, in combination with all of the other elements of the claim, comprising two curved portions with a “a curve transition portion proximal of the first curved portion, wherein the transition portion has a length of 1 to 8 and is required to be between two curved portions in order navigate the catheter through a specific travel path through the ascending and descending aorta, as argued by Applicant on page 8 of the response filed 19 January 2022. In addition, the ranged of prior art are much wider than the claimed range and therefore would be obvious to adjust within the different disclosed prior art ranged but would not be obvious to a person of ordinary skill in the art to adjust to the lower and narrower claimed range because the transition portions of prior art versus the claimed invention are intended to traverse different anatomy. Because prior art fails to teach or disclose following the specific travel path of the instant invention and because prior art fails to positively disclose the claimed range, it would not be obvious to a person of ordinary skill in the art to modify a transition portion between two curved portions such that the transition portion has a length of 1 to 8 mm. As such, a prima facie case of obviousness or an anticipation rejection cannot be established with respect to the claimed combination of elements as set forth in claim 1. Claims 3, 5, 6, 13, 15, 19, 23, 35, 39, 43, 47, and 51 are allowed for incorporating the above limitations due to their respective dependencies on claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536. The examiner can normally be reached M-F 8am-4pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783